In The
                           Court of Appeals
             Sixth Appellate District of Texas at Texarkana

                      _________________________

                           No. 06-12-00071-CV
                     ______________________________


MICHAEL C. HUNTER, JAMES BLANTON AND LISA HOUSTON MOLETT, Appellants

                                       V.

        ASHLEY D. ADAMS, AS DEPENDENT ADMINISTRATRIX OF
       THE ESTATE OF JAMES EDWARD BURKS, DECEASED, Appellee



                  On Appeal from the County Court at Law #1
                         Henderson County, Texas
                        Trial Court No. 49-2008-CL




                  Before Morriss, C.J., Carter and Moseley, JJ.
                    Memorandum Opinion by Justice Carter
                                       MEMORANDUM OPINION

        Appellants, Michael C. Hunter, James Blanton, and Lisa Houston Molett, have filed with

this Court a motion to dismiss the pending appeal in this matter.1 Appellants represent to this

Court that the parties have reached a full and final settlement. In such a case, no real controversy

exists, and, in the absence of a controversy, the appeal is moot.

        We grant the motion and dismiss this appeal.




                                                    Jack Carter
                                                    Justice

Date Submitted:           November 20, 2012
Date Decided:             November 21, 2012




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2005).

                                                        2